﻿
I have pleasure in extending to Mr, Peter Florin my sincerest congratulations on his election to the presidency of the forty-second session of the United Nations General Assembly. It is particularly gratifying in that he is a representative of the German Democratic Republic, to which my country, Kuwait, is tied by the strongest bonds and mutual interests. I am confident that his experience and wisdom will lead this session to success and positive results.
I also wish to express our appreciation of the efforts of his predecessor as President, our colleague Mr, Humayun Rasheed Choudhury, the Foreign Minister of friendly Bangladesh, during the forty-first session.
I must also praise the strenuous efforts exerted by the Secretary-General, Mr, Javier Perez de Cuellar, in dealing with the various international issues to which he sincerely and resolutely seeks appropriate solutions while highlighting the significance of the role of the United Nations in achieving and maintaining international peace and security. We the Member States of the United Nations must spare no effort in helping him not only to uphold the Organization and its important role in the world, but also to enhance that role with a view to ensuring the better future we desire for ourselves and coming generations.
The present and future of the United Nations depend on the uninterrupted and unconditional flow of material and moral support from the Member States. Of primary importance are political support, the honouring of pledges and total commitment to the obligations and responsibilities defined in the Charter and in resolutions. In the absence of a true commitment to the implementation of the Organization's resolutions, which spell out the will of the international community, our Organization would be no more than a rostrum for people who cry out and give utterance to wishes in words which ate promptly dispersed by the wind or submerged in adverse facts, leaving behind cries that undermine the prospects of peace and human well-being and progress.
The Prince of the State of Kuwait# His Highness Sheikh Jaber Al-Ahmed Al-Sabah, spoke of this in a recent statement as follows: "The United Nations is the world's conscience and executive power. The conscience is in the General Assembly and the power is wielded by the Security Council. Of the latter body the world expects mandatory resolutions which reaffirm its unshakable desire for a solution to the crises that threaten international peace and security."
Kuwait, which urged and supported the consolidation of United Nations processes last year, believes that it is the duty of all Member States to honour their financial obligations as defined in the Charter to ensure the proper performance by the United Nations of its historic role in the service of world peace.
The leaders of the Muslim nation bestowed upon Kuwait the honour and responsibility of presiding over the fifth summit Conference of the Organization of the Islamic Conference in Kuwait. His Highness Sheikh Jaber Al-Ahmad Al-Sabah will.' head the Organization for the next three years. 
At their Conference in Kuwait, the leaders of the Muslim nation discussed the political and economic challenges facing the world, and the Islamic world in particular. That summit Conference adopted a set of resolutions on regional and international issues. His Highness the Chairman of the Conference pledged to
oversee the implementation of those resolutions so that, God willing, they may bear fruit.
The leaders of the Muslim nation accorded the highest priority in their deliberations and resolutions to the question of holy Jerusalem - Al-Quds-al-Sharif - the cradle of religions and civilizations. That was hardly surprising; such priority flows from the basic objective of the Organization of the Islamic Conference. It constitutes the fulfilment, recognition and discharge by the Conference of its religious obligation towards the Holy City. The leaders therefore reaffirmed the imperative necessity of preserving its Islamic and Arab character and reiterated that all Zionist legislation concerning Jerusalem are null and void.
The overriding concern of the leaders of the Muslim nations in their Kuwait meeting was the Iraq-Iran war, which this month entered its eighth year. This is a war between two principal members of the Organization of the Islamic Conference. It was regrettable that Iran saw fit to boycott that important meeting, under false pretexts, and that it mounted an unjust propaganda campaign against the meeting and the State of Kuwait, despite the considerable efforts made by Kuwait, the host, country, and by the leaders of the other Muslim countries, to persuade officials in Iran of the necessity and usefulness of participating in the meeting to present and defend their views and listen to the views of others. But Iran has been adamant in its boycott of the meeting and rejection of its outcome and unanimous resolutions, which were a sincere, conscious contribution to the quest for a quick and just end to that war .
The Conference's resolution on the war stemmed from and was inspired by the teachings of true Islam. It was an expression of the leaders' resolve to fulfil their duties towards two Muslim neighbours. It showed an awareness by the leaders of their historical and religious responsibility to preserve the unity and coherence of the Muslim nation and their desire to avoid further shedding of Muslim blood in vain. The resolution was aimed at upholding the right of the peoples of the two countries to enjoy their wealth and resources in peace, security and stability, and the right of the countries and peoples of the region to protect themselves from the dire consequences of the continuation and expansion of the war,
By contrast, Iran's policy has been to exacerbate matters and to push the war towards perilous extremes. The flames of that war have started to engulf other countries not parties to the conflict, thereby seriously setting back the international economy. International security and freedom of navigation in the Arabian Gulf have been obstructed and jeopardized by strikes at ships from countries not parties to the conflict. The Arabian Gulf has always been a bridge of love for nations of the region, an oasis of co-operation, security and peace, and a source of well-being for the world. We have to preserve its distinct character} that is our collective responsibility, we the countries of the region.
This war erupted, we in Kuwait have been aware of its dangers and have sensed in it and in its undercurrents and developments the potential for expansion. Our preoccupation with the necessity for peace, neighbourliness and the tenets and ties of Islam, prompted us to initiate contacts, both on our own and collectively contacts with other States in the Gulf Co-operation Council, and other regional and international organizations, through the League of Arab states, the Organization of the Islamic Conference, the Non-Aligned Movement and the United Nations, in an attempt to bring this war to a prompt and just end. Subsequently, we tried to persuade the leaders of Iran to opt for peace - just as our brothers in Iraq had done - to heed the international will as reflected in numerous resolutions and initiatives.
But the Government of Iran rejected all those sincere calls, initiatives and resolutions. It erroneously and arbitrarily interpreted Kuwait's actions and endeavours to achieve this noble aim and thereby set out to target us - though we have never been a party to the conflict. Since 1984, Iran has been striking at our tankers in the waters of the Arabian Gulf. We have exercised the utmost self-restraint in the face of those provocations and assaults. We have no wish to see them intensify and expand. We have sought an end to them and have had recourse to international legitimacy as embodied in the Security Council, with a view to halting the attacks and safeguarding the interests of countries not parties to the conflict,
Nevertheless, the leaders in Iran are determined to continue to deprive us of the secure flow of our oil exports, thereby undermining our ability to meet our domestic and international obligations and play our role as contributors to the economic development programmes of developing countries. Paced with such a posture, we had to make certain normal and habitual commercial arrangements - arrangements previously made by many other countries, including Iran itself to ensure safe passage to our tankers.
Iran raised an unjustified commotion about those commercial measures, this was a ruse by Iran to divert attention from its policies and practices directed against us. This Iranian posture is one of the most ominous aspects of the escalation currently witnessed by our region. In formulating its foreign policy, Kuwait has always held that, the security of the Gulf region is the exclusive responsibility of the countries of the region. That strategically important region supplies the world with a valuable, indeed indispensable, resource and makes a considerable contribution to the development and well being of the world. The region must therefore remain free of tensions and crises if major-Power rivalry and sinister foreign interventions are to be avoided, the use or threat of the use of force should have no place in the region.
Iran's determination to continue the war, its expansion of the hostilities, its threats to and bombing of ships of countries not parties to the conflict, its mining of waters throughout the Gulf, have brought matters to their present, state, turned the Arabian Gulf into a highly volatile tinder box and led to the presence of foreign fleets and warships, each seeking to protect interests and freedom of navigation in that international waterway. It has now become clear, particularly through developments over the past few weeks, that Iran is determined to infringe upon our sovereignty and territorial integrity by all means. Residential and industrial areas in some parts of Kuwait, as well as its islands, have come under attack by Iranian missiles in overt acts of aggression that have no purpose but expanding of this war, further fanning its flames and increasing the number of its victims.
Moreover, the inviolability of our embassy in Teheran was breached, its members were detained and mistreated, its contents were ransacked and burned and the embassy was, and still is, occupied in violation of the most basic rules of international law and norms of diplomatic behaviour. The tragic incident in Holy Mecca during one of God's holiest and more glorious days bears witness to Iranian irresponsibility. From this rostrum we call upon Iran to desist from such practices and to respect the rules and laws that govern relations between countries and ensure good-neighbourliness, in the interests of the region.
Good-neighbourliness can never be achieved through aggression and provocation.
Only through co-operation, cohesion and fraternity can people live as good neighbours.
There is not a single war in contemporary history that has lasted as long as this one or has wrought as much destruction. There has never been so much effort, on the regional, international, individual and collective levels - as that which has been directed at putting an end to this war. The latest in the series of international efforts has been Security Council resolution 598 (1987). This has been a historic resolution indeed in terms of the very fact that it has been adopted, the balance, fairness and unanimity which have characterized it and the popular support and official enthusiasm it has generated.
We now find that this resolution could well be the last chance to secure a just and lasting peace between the two Muslim neighbours and ensure peace in the region. The responsibility for pressing ahead towards the implementation of the resolution is shared by all. History will judge us mercilessly should we fail to make the effort and exert the pressure that will ensure implementation. Interests among countries have become so shared and interlocked that there are no longer any limited conflicts that affect only those who are party to is. Therefore, we are all partners in good and evil, as well as in war and in peace. So let us all work together for peace, and while hailing Iraq's acceptance of this resolution, let us call upon Iran to accept it fully and unambiguously and implement it without delay so that the curtain may fall on the last act of this tragedy which is at odds with heaven's values, let alone earth's laws. While we fully appreciate the unremitting efforts of the Secretary-General to implement the said resolution, especially his recent trip to both Tehran and Baghdad, we believe that we are all in duty-bound to support fully his endeavour without falling into the snares of deception or chasing a mirage.
The Palestinian question was at the forefront of the agenda and attracted the attention of leaders of the Muslim nation during their meeting at Kuwait. In-depth and detailed consideration was given to the current statement; the continued suffering of the Palestinian people under the sway and oppression of the Israeli occupation forces; the continued occupation of the Arab territories, most notably Holy al-Quds, and the preventing of the Palestinian people from establishing their independent State on their national soil, under the leadership of the Palestine Liberation organization (PLO).
The leaders' resolutions expressed the unity of purpose and the awareness of a common destiny with regard to this sacred cause. The leaders found that moving the issue along the path of a solution will be achieved only through an international conference held under the auspices of the United Nations and attended by all parties on an equal footing, including the PLO, the sole legitimate representative of the Palestinian people.
We in Kuwait have always considered and will continue to consider the Palestinian cause as our principal concern. It is a cause that involves our dignity and credibility as Arabs. Thus, while thanking the countries and regional organizations that have supported the convening of the international conference, we ask those countries that wield decisive influence over Israel to join the mainstream of the overwhelming international majority and pressure Israel in to ensuring the holding of that conference, whose purpose is to establish peace in the Middle East region and secure the Palestinian people's right of return to their homeland from the torment of homelessness and ruin.
Since the brutal Israeli invasion of its territory five years ago, Lebanon continues to see parts of its native soil in the South languishing under the heel of Israeli military occupation. Despite numerous resolutions by the Security Council demanding Israeli withdrawal, Israel continues to refuse to withdraw in pursuance of its policy of expansion at the expense of others, interference in Lebanon's domestic affairs, undermining its security and destabilizing its independence. The world community must force Israel to withdraw from all Lebanese territory. We are also required to stand firmly by Lebanon and support the steadfastness of its people in order to ensure Lebanon's independence, sovereignty, territorial integrity and the security of its people and institutions.
The situation in Afghanistan continues to be a source of great concern to Kuwait. That question was taken up by leaders of the Muslim nation in Kuwait.
They have demanded the withdrawal of foreign forces and supported ongoing efforts by the United Nations to reach a just solution to this issue, securing the return to their homes of all Afghan refugees, non-intervention in the internal affairs of Afghanistan and the preservation of its Islamic and non-aligned character.
We in Kuwait welcome the constructive efforts of the Secretary-General, through his Special Representative, and hope that the negotiating parties may show sufficient flexibility in their endeavours to reach a solution that ensures the region's safety and security. With the same attention and sense of historic responsibility accorded to the study of Zionism and Israel's continued occupation of Arab territories, the Muslim leaders in Kuwait discussed the question of racism, the persistent occupation of Namibia and South Africa's repeated attacks against its neighbours, the front-line States. They found that a comprehensive and sincere boycott of the racist regime in South Africa is the only means of forcing it to respond to the will of the international community and respect the rights of the black majority, primary among which is their right to be treated as equals.
Kuwait has always supported the legitimate and courageous struggle of the Namibian people, under the leadership of the South West Africa People's Organization (SWAPO) , and believes that it is no longer permissible or fair to let Security Council resolution 435 (1978) be held hostage to elements extraneous to that resolution and detrimental to the achievement its legitimate objectives, namely peace and security in the region.
On the basis of its commitment to support international and regional efforts towards a peaceful solution of political problems, Kuwait views with satisfaction the signs of agreement among Central American countries in the development of well-thought-out and approved bases for solving the political problems of that region in a manner that precludes super-Power intervention and manipulation of situations to serve their own ends. We support the aspirations of the region's nations to an environment of tranquillity and stability wherein the national energies may be focused' on development, reconstruction and the achievement of human well-being.
Among the primary concerns of the Muslim nation's leaders during their meeting in Kuwait was the issue of terrorism - the phenomenon that has spread in our world today to the extent that it now threatens the very foundations of world stability. The leaders expressed their concern and dismay at the alarming proportions which that phenomenon had now reached and declared their utter rejection of the tendentious attempts by anti-Islam forces to link terrorism to Islam.
Both in essence and substance, Islam rejects violence in whatever shape or form because it is a faith based on affection and fraternity and depends, in precepts and practice, on dialogue and persuasion. The Muslim nation is willing to co-operate among its members and with the world community to eradicate international terrorism and highlight the differences between terrorism and the sacred right of peoples to wage a legitimate liberation struggle. To that end, the leaders supported the convening of an international conference under United Nations auspices to draft a definition of terrorism.
Whenever signs of concord in the relations between the two super-Powers appear on the horizon, their positive effects are reflected on the peace and security of the whole world. In that connection, Kuwait welcomes the tentative agreement reached between the United States of America and the Soviet Union on eliminating their medium-range missiles and nuclear warheads, and hopes that that will be the beginning of an ongoing process that leads to disarmament.
Announcement of that understanding gave peace-loving peoples hope for the dawning of a new era in which co-operation will prevail among the world's major Powers instead of the rivalry which has squandered huge resources and diverted them away from their real functions of serving mankind and upholding peace. In the interests of peace, we call upon the super-Powers to give regional wars and conflicts the same attention they have accorded to their unresolved bilateral issues. We in Kuwait believe that preserving the lives of people, wherever they may be, must be our goal, because man is the maker of peace and progress and the generator of their motive power.
In the turmoil of the political situation of today's world, the Islamic Summit Conference was held and concluded its work under the shadow of critical international economic conditions. The leaders discussed those problems thoroughly in the light of their commitment to the right of Muslim and other nations of the world to a secure and stable life, economic development and social well-being.
Throughout, the participants in the Conference were able to steer, with God's help, the ship of the Islamic Conference clear of storms and rocks towards a new horizon where Muslims' blood is spared and their ranks closed, while basking in brotherhood, co-operation and peace.
We confidently hope that the United Nations - the living model of international co-operation - will benefit from the success of the Islamic Summit Conference, to which my country, Kuwait, served as host.
